DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. 2020-018721 filed on 06 February 2020.

Allowable Subject Matter
3.	Claims 2 and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
6.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, Claim 18 currently recites: “memory means”, “means for, when conversation…”, and “means for inhibiting…” and the corresponding structure appears to be the matching service providing server 10 (see fig.2). 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-4, 5-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamente (US 9, 185,184) (hereinafter as Bustamente) and in further view of Braghin et al. (US 2021/0117567 A1) (hereinafter as Braghin). 
Regarding Claim 1. Bustamente teaches an information processing apparatus (web server 16) comprising:
 memory (col.4, lines 5-20 discloses a memory); and 
a processor (col.4, lines 5-20 discloses a processor) configured to when conversation information is transmitted and received between a plurality of users (end user initiate communications with other end users, such as texting or exchange any type of wireless communications, col.4, lines 21-45 and col.6, lines 48-58, discloses various interactions and communications such as instant messaging, and third-parties (Facebook, Twitter, Tumblr)) , and includes information regarding an external service (social user names are mapped to users, col.8, lines 21-25, col.10, lines 57-65), acquire user information that is registered in association with the information regarding the service (each end user can be verified as a member of the online social network, col.14, lines 62-64, col.15, lines 38-39), and inhibit transmission of the conversation information when the acquired user information includes information that identifies the user (certain content input by a first end user is prohibited from being shown to other users, the session can be an SMS session or texting session, col.3, lines 20-26, the first endpoint is shown the second identity, and wherein the second end user data associated with the second endpoint is hidden from being shown to the first endpoint, col.3, lines 8-11, and  interactions can be performed through any suitable third-party technology (e.g., interactions involving Facebook framework, a Twitter account, a Tumblr account, etc.) or provided in conjunction with some type of partnership involving an external third-party protocol or website, col.6, lines 44-59).
Bustamente does not explicitly teach conversation information that one of the plurality of users tries to send includes information regarding an external service. 
	However, Braghin in a similar field of endeavor discloses a system for preventing leakage of confidential data in a networking environment including conversation information that one of the plurality of users tries to send includes information regarding an external service (Data may be inspected prior to publication to a communication channels, Selected portions of the data may be extracted. The selected portions of the data may be filtered according to degree of appropriateness defined in one or more publishing policies, the information can include for example, personal, or sensitive information in a data communication (e.g., messages, emails, text messages), pars [0071-0072] and [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Braghin to extract personal or sensitive data from being published in a network environment. One of ordinary skill in the art before the effective filing date of the claimed invention to ensure data integrity and privacy in a network environment. 

Regarding Claim 3. The combined teachings of Bustamente/Braghin teach the information processing apparatus according to Claim 1, wherein the memory stores information that identifies each user who transmits and receives conversation information to and from another user, and wherein, when user information that is registered in association with the information regarding the external service matches at least part of information that is stored in the memory and that identifies an individual (Bustamente: correlating information (between mapped identities and real identities) is retrieved  used as the mechanism for maintaining anonymity for each, and each end user can be verified as a member of the online social network, col.10, lines 29-33, and col.14, lines 62-64, col.15, lines 38-39), the processor inhibits transmission of the conversation information  (Bustamente: certain content input by a first end user is prohibited from being shown to other users, the session can be an SMS session or texting session, col.3, lines 20-26, the first endpoint is shown the second identity, and wherein the second end user data associated with the second endpoint is hidden from being shown to the first endpoint, col.3, lines 8-11). 

Regarding Claim 4. The combined teachings of Bustamente/Braghin teach the information processing apparatus according to Claim 2, wherein the memory stores information that identifies each user who transmits and receives conversation information to and from another user, and wherein, when user information that is registered in association with the information regarding the external service matches at least part of information that is stored in the memory and that identifies an individual, the processor inhibits transmission of the conversation information (Bustamente: certain content input by a first end user is prohibited from being shown to other users, the session can be an SMS session or texting session, col.3, lines 20-26, the first endpoint is shown the second identity, and wherein the second end user data associated with the second endpoint is hidden from being shown to the first endpoint, col.3, lines 8-11).

Regarding Claim 5. The combined teachings of Bustamente/Braghin teach the information processing apparatus according to Claim 1, wherein, when the information regarding the service included in conversation information to be transmitted is information regarding an account on an external social networking service for which registration using a real name is a prerequisite, the processor inhibits transmission of the conversation information without acquiring user information that is registered in association with the account information (communication broker accesses database, which can include personal contact data, profile data, for both the first and second users. The personal contact information includes data that has been input by the end users or that may be internally input and regulated by the administrator, col.9, lines 54-52).

Regarding Claim 6. The combined teachings of Bustamente/Braghin teach the information processing apparatus according to Claim 3, wherein, when a character string of user information that is registered in association with the information regarding the service, which is included in conversation information to be transmitted, represents the user's name stored in the memory (col.10, lines 29-56), the processor inhibits transmission of the conversation information (certain content input by a first end user is prohibited from being shown to other users, the session can be an SMS session or texting session, col.3, lines 20-26, the first endpoint is shown the second identity, and wherein the second end user data associated with the second endpoint is hidden from being shown to the first endpoint, col.3, lines 8-11).

Regarding Claim 7. The combined teachings of Bustamente/Braghin teach the information processing apparatus according to Claim 4, wherein, when a character string of user information that is registered in association with the information regarding the service, which is included in conversation information to be transmitted, represents the user's name stored in the memory, the processor inhibits transmission of the conversation information (Bustamente: Dallas_Girl is a mapped identity of her real email address suzy_wilson@comcast.net, the true user identities are protected but mapped with a social identity like Dallas_Girl, and maintaining anonymity for subscribing customers. It would not be possible to simply email Dallas_Girl@match.com and retrieve a subscriber's real email address, col.10, lines 29-56).

Regarding Claim 17, this non-transitory computer readable medium claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable.

Regarding Claim 18, this apparatus claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable.



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Moon et al. (US 2020/0322320 A1) discloses a dynamic and cryptographically secure augmentation of participants in programmatically established chatbot sessions. 
B) Sandre et al. (US 2017/0039652 A1) discloses a system and method for verifying user identity based on social media messaging. 
C) Akella et al. (US 2008/0301242 A1) discloses a system and method for protecting chat content. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451